PER CURIAM
After his conviction on three counts of robbery in the first degree, defendant filed a motion to return to him jewelry that the police had seized. ORS 133.633. The state opposed the motion, asserting that the police believed that the jewelry had been stolen in a robbery in Nevada. Defendant responded, arguing that he had acquired the jewelry legitimately. The court denied the motion without holding a hearing on it.
Defendant argues that the court erred in denying his motion without holding a hearing when “there was no evidence presented to the court, other than arguments” that the items did not belong to defendant. ORS 133.663 requires trial courts to conduct hearings before granting motions to return property if there is a substantial question about who should receive the property. However, the statute gives courts the discretion to deny such motions without conducting a hearing under the statute, thereby “leaving] the several claimants to appropriate civil process for the determination of the claims” to the property. ORS 133.663(3). That is what the court did here. Hence, it did not err in denying defendant’s motion in the manner that it did.
Affirmed.